IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


MUSTAFA ALI,                             : No. 85 WAL 2017
                                         :
                 Petitioner              :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
           v.                            :
                                         :
                                         :
MICHAEL OVERMYER, PAUL ENNIS,            :
DERRICK OBERLANDER, DORINA               :
VARNA, KIM SMITH, JAMIE FERDARKO,        :
                                         :
                 Respondents             :


                                    ORDER



PER CURIAM

     AND NOW, this 19th day of July, 2017, the Petition for Allowance of Appeal is

DENIED.